Citation Nr: 0925668	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  09-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for left true vocal 
cord paralysis with apparent neuroma formation status post 
benign thyroid mass, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from October 1951 to October 
1955, and from October 1955 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left true vocal cord paralysis with apparent 
neuroma formation status post benign thyroid mass is 
manifested by symptoms that more nearly approximate the 
constant inability to speak above a whisper; constant 
inability to communicate by speech is not shown.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but not greater, for 
the Veteran's left true vocal cord paralysis with apparent 
neuroma formation status post benign thyroid mass have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.97, Diagnostic Codes 6516 and 6519, 4.124a, Diagnostic 
Code 8210 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in February 2007, prior 
to the initial RO decision that denied the claim in June 
2007.  The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  An 
additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in July 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the February 2007 and July 2008 VCAA 
notice letters advised the Veteran that his statements and 
medical and employment records could be used to substantiate 
his claim, and the Veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
July 2008 VCAA notice letter and the November 2008 statement 
of the case.  Thus, given the February 2007, July 2008, and 
November 2008 VA correspondence, the Veteran is expected to 
have understood what was needed to support his claim.

Moreover, the Veteran and his representative have 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in their statements and 
correspondence.  Specifically, at the time of his VA 
examination in April 2007, the Veteran indicated that he lost 
his voice with exhaustion and that he further experienced 
volume changes.  In June 2008, he noted that he was losing 
his voice more frequently.  In a written statement, dated in 
March 2009, his service representative set forth criteria 
that would establish entitlement to a higher rating.  
Finally, at the time of his hearing before the Board in May 
2009, the Veteran stated that he would sometimes lose his 
voice down to a whisper (transcript (T.) at pp. 3-4).  About 
five times during the course of a week, he would also lose 
his voice completely for periods of between 5 and 30 minutes 
(T. at pp. 7-8).  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded a VA examination to support his 
increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
was inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In addition, although the 
Board suggested at the Board hearing of May 2009 that it 
would consider providing the Veteran with additional VA 
examination, the Veteran did not believe that such efforts 
were warranted given the intermittent nature of his 
disability.  Consequently, the Board does not find that 
remand at this time for further examination is warranted.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to a Rating in excess of 30 percent for Left 
True Vocal Cord Paralysis with Apparent Neuroma Formation 
Status Post Benign Thyroid Mass

Background

Entitlement to disability compensation for left true vocal 
cord paralysis with apparent neuroma formation status post 
benign thyroid mass was granted by a January 1989 rating 
decision, at which time a 30 percent rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 6516.  This is now a 
protected rating.

The Veteran filed his subject claim for a rating in excess of 
30 percent for this disorder in January 2007.  

VA outpatient treatment records for the period of February 
2003 to March 2007 reflect that in February 2003, the Veteran 
reported a slight increase in his hoarseness.  In February 
2005, examination revealed that the Veteran's voice was 
within normal limits in intensity and prosodic inflection, 
but that he was mildly hoarse perceptually.  The assessment 
was chronic voice complaints following surgery for thyroid 
adenoma in the 1980s.  It was further indicated that 
examination revealed that the left tactile vocal fremitus 
(TVF) was paralyzed in the paramedian position.  It was also 
noted that the right TVF approximated L at midline, but that 
a glottal gap persisted on all phonatory attempts, consistent 
with the Veteran's perceptual hoarseness.  Under fluoroscopy, 
there was decreased motility and stasis in the mid-esophagus, 
worse with thicker consistencies.  The results of a swallow 
assessment were consistent with reflux-related changes, and 
it was believed that the Veteran would benefit from re-
institution of anti-reflux medications.  

In January 2007, the Veteran reported that his hoarseness was 
gradually getting worse.  The examiner noted the Veteran's 
history of partial vocal cord paralysis.  In March 2007, it 
was noted that the Veteran had called in with concerns over 
continuing hoarseness that had worsened over time.  He also 
stated that this would impair his ability to converse.  While 
the Veteran had been recently provided empiric treatment for 
possible gastroesophageal reflux disease (GERD) and post 
nasal drip, it was noted that this had not improved his 
dysphonia problem.  Speech pathology consultation the 
following day revealed that the Veteran's voice had a mildly 
hoarse vocal quality but that there was adequate volume and 
prosodic inflection in conversational speech.  The assessment 
was chronic dysphonia due to the presence of a paralyzed left 
TVF status post thyroid surgery 20 years earlier.  During 
phonation, a persistent glottal gap was present and 
ventricular fold hyperfunction was noted.  The examiner 
believed that it was likely that the Veteran began to fatigue 
with use of his voice, which resulted in worsening of the 
glottal gap and decline in vocal quality.  

In a statement from the Veteran's daughter, dated in March 
2007, the Veteran's daughter notes that when the humidity was 
high and the weather was hot, the Veteran lost the ability to 
speak above a whisper.  His voice also reportedly became 
worse when he was tired or under pressure.  

VA examination in April 2007 revealed that the claims folder 
was not available for the examiner's review.  The Veteran 
noted that he would lose his voice with exhaustion.  His main 
complaint was that his voice would undergo changes in volume.  
It would also become tired later in the day.  Examination 
revealed that the left true vocal cord was in a paramedian 
position and did not move with inspiration or vocalization.  
There was some atrophy of the left true vocal cord.  The 
examiner found that the Veteran currently had good 
conversational speech, and was very understandable without 
evidence of hoarseness or whisper speech.  The impression was 
history of thyroid surgery with a resultant true vocal fold 
paralysis.  The examiner again commented that the Veteran had 
good speech and was understandable in conversation.  Although 
the examiner noted that the Veteran may have some weakening 
of speech with prolonged conversation or exhaustion, overall 
the Veteran had minimal disability from this residual. 

At the time of his hearing before the Board in May 2009, the 
Veteran stated that he would sometimes lose his voice down to 
a whisper (T. at pp. 3-4).  Approximately five times during 
the course of a week, he would also lose his voice completely 
for periods of between 5 and 30 minutes (T. at pp. 7-8).  


Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
disability remained relatively constant with respect to the 
applicable schedular criteria.

As was noted previously, the Veteran's left vocal cord 
disability is currently rated as 30 percent disabling under 
Diagnostic Code 6516, which provides a maximum rating of 30 
percent for hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  Consequently, in order to assign a higher rating, it 
will be necessary to consider other potentially applicable 
diagnostic criteria.

In this regard, the RO has alternatively rated the Veteran's 
disability under Diagnostic Code 8210, which provides a 30 
percent rating for severe, incomplete paralysis of the tenth 
cranial nerve.  A maximum rating of 50 percent is provided 
for complete paralysis of the tenth cranial nerve, which is 
dependent upon the extent of sensory and motor loss to the 
organs of voice, and as complete sensory and motor loss to 
the voice organs are not shown, a higher rating is not 
warranted pursuant to these criteria.  

However, the Board has also considered the criteria for 
aphonia (DC 6519), which provide a 60 percent rating for 
aphonia with constant inability to speak above a whisper, and 
a 100 percent rating for constant inability to communicate by 
speech, and finds that throughout the period relevant on 
appeal, the Veteran's disability has been manifested by 
chronic dysphonia which frequently results in the Veteran's 
inability to speak above a whisper.  More specifically, a VA 
speech pathologist concluded in March 2007 that the Veteran 
had chronic dysphonia due to the presence of a paralyzed left 
TVF status post thyroid surgery 20 years earlier, that during 
phonation, a persistent glottal gap was present with 
ventricular fold hyperfunction, and that it was likely that 
the Veteran began to fatigue with use of his voice, which 
resulted in worsening of the glottal gap and decline in vocal 
quality.  In addition, while the April 2007 examiner did not 
find significant disability, he did not have the claims file 
available for review (and therefore did not review the 
pathologist's conclusions noted above), and otherwise agreed 
that the Veteran's disability would at least occasionally 
result in some weakening of speech with prolonged 
conversation or exhaustion.  The daughter of the Veteran has 
also noted occasions when the Veteran was unable to speak 
above a whisper.  Therefore, since the great weight of the 
evidence supports a finding of a reduction in voice quality 
and that the only issue for consideration is whether the 
degree of that reduction has resulted in voice quality that 
is at or below a whisper, the Board will give the Veteran the 
benefit of the doubt, and conclude that the evidence supports 
a finding that the Veteran's left vocal cord disability is 
manifested by symptoms that more nearly approximate a 
constant inability to speak above a whisper.  38 C.F.R. 
§ 4.7.  Consequently, the Board finds that the Veteran is 
entitled to a 60 percent rating under Diagnostic Code 6519.  

The Board does not, however, find that the evidence supports 
the conclusion that there is an absence of ability to 
communicate by speech, and that the maximum rating of 100 
percent under Diagnostic Code 6519 is therefore not 
warranted.  As there is no evidence of a total laryngectomy 
or obstructed respiration, a 100 percent rating is also 
clearly not warranted under either 38 C.F.R. § 4.97, 
Diagnostic Code 6518 or 38 C.F.R. § 4.97, Diagnostic Code 
6520.  

In summary, the Board finds that the evidence supports a 60 
percent rating, but not greater, for left true vocal cord 
paralysis with apparent neuroma formation status post benign 
thyroid mass.


III.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
left true vocal cord paralysis with apparent neuroma 
formation status post benign thyroid mass cause chronic 
dysphonia.  However, such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


ORDER

Entitlement to a 60 percent evaluation, but not greater, for 
service-connected left true vocal cord paralysis with 
apparent neuroma formation status post benign thyroid mass is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


